Citation Nr: 1631680	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  12-11 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to January 1970.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that denied service connection for peripheral neuropathy of the lower extremities and erectile dysfunction, including as due to service-connected diabetes mellitus, and a May 2013 rating decision of the VA RO in Montgomery, Alabama, that denied entitlement to a TDIU.  Jurisdiction of the case is with the VA RO in Oakland.

In April 2015, the Board remanded the Veteran's case to the AOJ for further development regarding his service connection claims and issuance of a statement of the case (SOC) regarding his TDIU claim.  

An October 2015 rating decision granted service connection for peripheral neuropathy of the right and left lower extremities that were assigned initial 
10 percent ratings from March 6, 2013, and added erectile dysfunction to his service-connected diabetes and granted special monthly compensation based on the loss of use of a creative organ from August 11, 2014.  This action represents a full grant of the benefits sought as to these issues.

A SOC regarding the Veteran's claim for a TDIU was issued in December 2015 and he perfected his appeal of this matter with a substantive appeal received by VA latter the same month.

In December 2015 correspondence, the Veteran appears to raise a claim for an effective date earlier than March 6, 2013 for the grant of service connection for peripheral neuropathy of his lower extremities and the initial 10 percent ratings, although this is not entirely clear (12/28/15 VBMS Correspondence).  Cf. 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (requiring that claims and notices of disagreement be filed on standard forms).  That matter is referred to the AOJ to contact the Veteran and clarify his intent.


FINDING OF FACT

The Veteran has been unable to secure and maintain substantially gainful employment due solely to the effects of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our Veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

Contentions

The Veteran contends that his bilateral lower extremity peripheral limits his ability to walk and stand for any length of time and his psychiatric disability affects his ability to successfully interact with the public.  Thus, he maintains that a TDIU is warranted.

Legal Criteria

A total disability rating may be granted where the schedular rating is less than 
100 percent if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for a TDIU, the following percentage thresholds must be met: if there is only one service-connected disability, it shall be ratable at 60 percent or more; if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

The Veteran is in receipt of a 70 percent rating for posttraumatic stress disorder (PTSD); a 20 percent rating for diabetes mellitus, type II; 10 percent ratings for tinnitus, and peripheral neuropathy of the right and left lower extremities; and a noncompensable rating for bilateral hearing loss; his combined disability rating is 80 percent from October 2010; he thus meets the percentage requirements for TDIU.  38 C.F.R. § 4.16(a). 

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The question is whether the claimant is capable of performing the physical and mental acts required by employment, not whether he or she can actually find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  The Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  

A January 2012 formal claim for a TDIU (VA Form 21-8940) indicates that the Veteran last worked full time in August 2011 and that his service-connected PTSD affected full time employment since January 2010 when he became too disabled to work.  He worked as a teacher from 2006 to 2009, as a customer service associate at Lowe's from July 2010 to July 2011, and as a teacher for one month in 2011.  The Veteran completed four years of college and remarked that he left his last employment due to PTSD and was unable to maintain gainful employment since that time.

The Veteran's recent employer, Lowe's, reported in May 2013, that he worked part time as a customer service associate from July 2011 to August 2011 and resigned for other employment (5/3/13 VBMS VA 21-4142 Request for Employment Information in Connection with Claim for Disability).  The Veteran's last employer, Courage for Change, reported in May 2013, that he worked full time for one month supervising teen boys and resigned because it was not a situation in which he felt comfortable (5/5/13 VBMS VA 21-4192).

In numerous written statements during his appeal, the Veteran stated that his lower extremity peripheral neuropathy made it difficult for him to stand on his feet for any length of time and his psychiatric disability affected his ability to successfully handle interpersonal situations (9/4/12 VBMS Correspondence; 4/26/13 VBMS Correspondence).  He attempted to work at Lowe's but was unable to bear the stress on his feet (12/11/12 VBMS Correspondence).  The Veteran tried teaching an at-risk population but found the situation too stressful to maintain.  

The Veteran further explained, in May 2013, that he experienced foot pain the last few years he worked for the State of California that improved when he worked in a carpeted classroom and was able to be seated (5/2/13 VBMS VA 21-4138 Statement in Support of Claim).  After retiring, he worked part time at Lowe's that necessitated his walking distances on a concrete floor for several hours a day and caused foot pain (1/10/11 VBMS VA 21-4142 Authorization for Release of Information, p.1; 5/2/13 VBMS VA 21-4138 Statement in Support of Claim).  He tried changing shoes during his shift and using new inserts that did not help.  After one year, the Veteran took a new job at Courage for Change, a treatment facility for court-sentenced youth offenders that he found too emotionally stressful.  The Veteran observed that his last two jobs required public interaction and he did not do well under stress and with the public.  

The medical evidence includes a January 2011 VA Initial PTSD examination report noting that the Veteran had combat-related flashbacks, nightmares, and a history of poor functioning in relationships.  He was irritable and short-tempered with some outbursts of anger, and hypervigilant, and had poor insight and impaired judgment.  The examiner considered the Veteran moderately to seriously impaired and opined that the Veteran could function in any occupational settings, including general employment settings, sedentary employment, and loosely supervised setting, in which little interaction with the public was required.

The medical evidence also includes an October 2011 VA diabetes mellitus examination report in which the examiner opined that the Veteran's diabetes did not impact his ability to work (10/19/11 VBMS C&P Exam, p. 4).  An October 2011 VA audiology examiner opined that the Veteran's hearing loss had a mild impact on his ability to work.  Id. at 10.

A May 2013 VA medical examiner opined that it was less likely than not that the Veteran's service-connected physical disabilities rendered him unemployable in a physical or sedentary capacity at that time (5/23/13 VBMS Rating Codesheet, pp. 25-26).  The examiner reasoned that the Veteran had diabetes mellitus, type II, without complications to date, good functional capacity (the Veteran was able to stand for 1 to 1 1/2 hours, walk 2 miles, climb 4 flights stairs, kneel, squat, and lift 100 pounds), and no other major service-connected disabilities that rendered him disabled.  The examiner did not provide examples of the types of jobs the Veteran could perform.

A May 2013 VA PTSD examiner considered the Veteran mildly impaired and diagnosed PTSD in remission and a depressive disorder, not otherwise specified (NOS).  Id. at 29-30.  The Veteran complained of sleep problems, anxiety, anger outbursts and social isolation, and the examiner noted his symptoms of a depressed mood, anxiety and disturbance of mood and motivation.  

The examiner stated that, that due to the mild nature of the Veteran's symptom endorsement, the Veteran's psychiatric condition(s) did not render him unable to obtain or sustain gainful employment, including physical and sedentary work.  Id. at 35.  There were no psychiatric factors that would preclude Veteran from employment.  The examiner did not provide examples of the types of jobs the Veteran could perform.

A June 2015 VA examiner opined that the Veteran's diabetic peripheral neuropathy did not impact his ability to work (6/9/15 VBMS C&P Exam).  The examiner remarked that, after discharge, the Veteran drove a truck for 6 years, was a cement worker for 20 years, taught for 20 years, worked at Lowe's for 1 year, and retired.

The Veteran's majority work experience for the past few years has been as a teacher, a job that presumably required considerable interpersonal activity and some physical movement interacting with students.  He has not reported, and the record does not remotely demonstrate, that he had any sedentary work experience other than those isolated times when he was able to teach while seated.  The Veteran's psychiatric disability alone, suggests that it would be difficult for him to obtain work that accommodates his fluctuating psychiatric symptoms.  His hearing disability causes difficulty understanding conversational speech (9/19/11 VBMS Medical Treatment Record Government Facility, p. 3).  When viewing the evidence in total, it is hard to imagine the type of job the Veteran could perform that would accommodate both his psychiatric and physical disabilities.  

The evidence is at least in equipoise as to whether the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment consistent with his education and occupational experience.  The court has held that determinations of unemployability are legal questions and medical opinions are not entirely dispositive.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).



ORDER

Entitlement to a TIDU is granted.



____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


